Interim Decision #2369

MATTER OF AKINSETE

In Visa Petition Proceedings
A-20241104

Decided by Board April 16,1975
Petitioner who alleged that a prior marriage had been terminated by a Nigerian customary divorce had the burden to prove the native law and custom had been complied with
by some credible corroborative evidence, in addition to petitioner's unsupported assertions. Where such corroboration was lacking, denial of the petition to classify the
petitioner's spcuse as an immediate relative under section 201(b) of the Immigration and
Nationality Act was proper.
ON BEHALF OF PETITIONER:

ON BEHALF OF

Samuel Y. Aldnsete, Rep.
1660 Lanier PI , N.W.

SERVICE:

Irving A. Appleman, Esquire

Appellate Thal Attorney

Washington, D.C. 20009

The United States citizen petitioner applied for immediate relative
classification for the beneficiary as her spouse under section 201(b) of the
Immigration and Nationality Act. In a decision dated May 28, 1974 the
district director denied the petition on the ground that the beneficiary, a
native and citizen of Nigeria, has a previous marriage which was performed according to the native law and custom of that country, and has
not been legally dissolved. The petitioner appeals from the district

director's denial. We find that the district director's decision was correct
and the appeal will be dismissed.
The petitioner contends that the beneficiary's prior marriage has been

validly terminated in Nigeria according to the native law and custom. In
support of this. assertion the petitioner has submitted a sworn statement
executed in a Nigerian Magistrate Court by the beneficiary's father,
attesting that the customary marriage has been dissolved and that the
beneficiary's first wife has remarried. In addition, the petitioner's representative, the brother of the beneficiary, has attempted to set forth
the applicable customary law. The district director found this evidence
to be self-serving and insufficient to sustain the petitioner's burden of
proving eligibility for the benefit sought.
According to a report entitled "Customary Divorce Law in the MidWestern State of Nigeria" prepared by the Library of Congress, Near
254

Interim Decision #2369
Eastern and African Law Division, a Nigerian customary divorce requires the institution of certain quasi-judicial proceedings. Such proceedings are held in a customary court which will ascertain and apply
the applicable customary law. The party seeking the divorce has the
burden of proving the customary law to the satisfaction of the court,
either through written or oral evidence, or through witnesses called
"assessors," tribal elders who are experts in the details of local customary law. It seems dear that in order to prove the native law and custom,
some credible corroborative evidence is required in addition to the
representations of the person who asserts it.

The petitioner is this case has neither claimed nor shown that the
beneficiary's customary marriage has been dissolved pursuant to such
formal customary proceedings, although the beneficiary is, of course,
free to institute them at any time_ Accordingly, we must concur in the
district director's conclusion that the proof thus far submitted does not
support agrant of immediate relative status to the beneficiary. Should
the beneficiary succeed in obtaining a valid customary divorce from his
Nigerian wife, and remarry the petitioner, then the petitioner can file a
new visa petition in his behalf. The following order will be entered.
ORDER: The appeal is dismissed.
Irving A. Appleman,

this ease.

Board Member, abstained from consideration of

255

